DETAILED ACTION
	This is a non-final Office Action on the merits for application 16/171,315. Receipt of the RCE, amendments, and arguments filed on 12/10/2021 and 01/13/2022 is acknowledged.
Claims 1, 6, and 7 are pending.
Claims 2-5 and 8-15 are cancelled.
Claims 1, 6, and 7 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submissions filed on 12/10/2021 and 01/13/2022 have been entered. For examination purposes, the supplemental response filed on 01/13/2022 are the claims which are considered to be presently examined since they are filed at a later date.

Specification
The amendment filed 01/13/20221 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added the paper or fiberglass liner can be provided only along a perimeter of the interior surface of the gypsum boards.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the inner surfaces being almost entirely unfaced with partially faced portions must be shown and properly annotated or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to define that the inner surface of the first gypsum board is almost entirely unfaced, with faced portions positioned adjacent the edge surfaces of the board and thus attempts to define a new embodiment that was not originally disclosed in the specification, drawings, and prosecution history of the parent applications and thus is considered to define new matter. Instead, the originally filed specification and parent application from which the present application claims priority disclose and define such 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 attempts to define the inner surface of the first board is almost entirely unfaced with a facing at the perimeter of the inner surface adjacent the edge surfaces of the board, which defines new matter as explained above, and thus also renders the claimed invention indefinite since one of ordinary skill in the art would not know what scope is covered by such limitations since no support is provided for such limitations 
Claim 6 defines “wherein a wall structure. . . has a [STC] value of 49,” which renders the claimed invention indefinite since one of ordinary skill in the art would not know whether such a claim is attempting to define an assembly comprising the structure of claim 1 along with the wood studs and insulation to form a wall or whether such limitations are defining “configured to” language such that the structure of claim 1 is configured to reach such an STC value when attached in a wall as defined. For examining purposes and in light of the specification and drawings, such limitations are considered to define “configured to” language, where the structure of claim 1 is configured to be placed in a wall structure, as defined, to obtain such an STC value as defined. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirata (JP 2004042557) in view of Surace et al. (U.S. Publication 2005/0050846).
Regarding claim 1, Hirata discloses a laminated, sound attenuating gypsum- board structure, comprising:
a first gypsum board (the top board #1 of figure 7) having six surfaces, the six surfaces comprising a first outer surface (the top, outer surface of the top board #1 of figure 7), a first inner surface (the bottom, inner surface of the top board #1 of figure 7), and four first edge surfaces between the first outer surface and the first inner surface (as depicted in figures 5 and 7, the board comprises of four vertical edge surfaces that extend between the inner and outer surfaces in order to form a rectangular prism), the first outer surface being faced with a first outer paper lining (#5), the first inner surface being faced with a first inner paper lining only along a first perimeter of the first inner surface adjacent the four first edge surfaces such that the first inner surface is almost entirely unfaced (The inner surface #7 comprises of an unclad area at a central location thereof and is surrounded by a perimeter surface that is faced by paper lining as depicted in figure 7 so as to be almost entirely unfaced as defined. Figure 1 more clearly shows such a feature as well.);
a second gypsum board (the bottom board #1 of figure 7) having six surfaces (the bottom board has six similar surfaces as the first board does in order to form a rectangular prism shape), the six surfaces comprising a second outer surface (the bottom, outer surface of figure 7), a second inner surface (the top, inner surface of figure 7) and four second edge surfaces between the second outer surface and the 
a layer of viscoelastic glue (glue #63 is disclosed as comprising of any known adhesives, such as synthetic rubber, and thus is considered to comprise a viscoelastic glue) disposed in direct contact with the first inner surface of the first gypsum board and the second inner surface of the second gypsum board (see figure 7).
The glue is disclosed in Hirata as being any known adhesive, such as synthetic rubber, but does not disclose the glue has a board glass transition temperature below room temperature. Hirata disclose that any known adhesive can be used in such an instance and thus such a glue is not limited to those specifically disclosed in Hirata. Furthermore, the present specification does not disclose that such a glue used in the presently claimed invention is new in the art and even discloses the use of QuietGlue as a glue which meets such features and which is already known, sold, and used in the art. Surace et al. supports the teaching and knowledge of one of ordinary skill in the art that QuietGlue was known and used in the art prior to filing the present invention in order to glue two gypsum boards to one another. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have constructed the glue of the assembly of Hirata to comprise of QuietGlue, as taught in Surace et al., in order to increase the sound insulation qualities of the assembly. 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirata in view of Surace et al., or in the alternative in view of Surace et al. and Babineau, Jr. et al. (U.S. Publication 2007/0175173).
Regarding claim 6, the structure of Hirata in view of Surace et al. as explained above in the rejection of claim 1 is configured to be placed in a wall comprising of standard wallboard and insulation and comprise of an STC value as defined since one can change the thickness and material of the insulation of such a wall and thus meet the STC value as defined, where such limitations do not appear to further define the structure as defined in claim 1. Therefore, Hirata in view of Surace et al. is considered to meet such features as defined in claim 6. However, if the Examiner is considered to over broadly interpret such limitations of claim 6, it is highly well known in the construction art, as evidenced by paragraph 30 of Babineau, Jr. et al., that U.S. housing code require STC ratings to be a minimum of 45 in corridor floors that are carpeted. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the structure of Hirata in view of Surace et al. to comprise of an STC value so that when added to wall as defined, the STC value of the wall is 49, as taught in Babineau, Jr. et al., in order to meet certain housing codes and standards for noise abatement and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, such as for the thickness and composition of the insulation of such walls used in addition to the gypsum laminate assembly, involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirata in view of Surace et al., or in the alternative in view of Surace et al. and Petersen et al. (U.S. Patent Re. 29157).
Regarding claim 7, the limitations of claim 7 define that the glue can comprise of up to 25% zinc borate by weight, where a value of 0% of zinc borate can be considered to meet such limitations as well. Hirata in view of Surace et al. render obvious the use of QuietGlue, where Surace et al. disclose a zinc compound is present within the composition of QuietGlue but does not specifically disclose the use of zinc borate. However, since a percentage of 0% of zinc borate can still meet such limitations and since such a composition of QuietGlue is considered fire enhanced compared to other types of glues that are more flammable, Hirata in view of Surace et al. is thus considered to meet such limitations as defined. 
However, if the Examiner is considered to over broadly interpret such limitations as presently defined, the present specification discloses that Fire Enhanced QuietGlue is a known adhesive sold and used in the art by Serious Materials and thus does not appear to be the patentable subject matter of the claimed invention since such an adhesive is manufactured by another and was used and sold prior to the present invention. Furthermore, it is highly well known in the art, as evidenced by Petersen et al., that zinc borate can be added to adhesives in order to increase the temperature resistance of the adhesive. Col. 2, ll. 14-29 of Petersen et al. further disclose that a range of 7.6% to 18% of the zinc compound should be used within the adhesive. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have used up to 25% of zinc borate, as taught in Petersen et In re Aller, 105 USPQ 233 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the originally filed drawings support the newly added limitations that the inner surface of the board is almost entirely unfaced except for a perimeter portion adjacent the edge surfaces of the board which is faced, such arguments are considered unpersuasive. Applicant argues that the industry standard of forming gypsum boards provided by U.S. Patent 6,800,361 states that a paper sheet is folded to form a sidewall and 1 inch width on a back of the board to form a sort of container to contain the gypsum slurry during manufacturing; however, Applicant fails to further include and argue the rest of the passage of U.S. Patent ‘361 which goes on to state that a second sheet is to be placed over and glued to such edges of the first folded sheet, where good adhesion between such upper and lower sheets is important to prevent the facing from being pulled away from the gypsum core. The prosecution history of the present application and its parent applications is filled with arguments by Applicant that the gypsum board of the present application cannot be manufactured without an inner facing since such a board would crumble under its own 
Regarding Applicant’s arguments that “the glue in Surace [et al.] is not ‘in direct contact with the first inner surface of the first gypsum board and the second inner surface of the second gypsum board,” one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Though Surace et al. do not disclose such features, Surace et al. was instead used to disclose the teaching that QuietGlue was known in the art before the filing of the parent applications of the present invention in order to adhere two gypsum boards to one another, where Hirata teaches that any known adhesive for gypsum boards can be used to directly adhere the inner unfaced surfaces of two gypsum boards to one another and thus meet such limitations as defined. The rejections are thus considered proper and are upheld.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635